                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT VITO and              :                    CIVIL ACTION
UNEQUAL TECHNOLOGIES COMPANY :
                             :
      v.                     :
                             :
RSUI INDEMNITY COMPANY       :                    NO. 19-1941

                                       ORDER

      NOW, this 27th day of January, 2020, consistent with the Memorandum Opinion

issued this date, IT IS ORDERED that JUDGMENT is entered in favor of the plaintiffs

Robert Vito and Unequal Technologies Company and against the defendant RSUI

Indemnity Company.

      IT IS FURTHER ORDERED that the defendant RSUI Indemnity Company has a

duty to defend the plaintiffs Robert Vito and Unequal Technologies Company in the action

pending in the Common Pleas Court of Chester County, Pennsylvania, captioned Joseph

D’Ascenzo v. Unequal Technologies Company and Robert Vito and William Landman and

Matscitechno Licensing Company, and INC International Company and Americ

Investment, Inc. and V1 Capital, Inc., Case No. 2018-06104.




                                               /s/ Timothy J. Savage
                                               TIMOTHY J. SAVAGE, J.
